SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)August 22, 2011 Air T, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 0-11720 52-1206400 (State or Other Jurisdiction(Commission File Number) (I.R.S. Employer of Incorporation) Identification No.) 3524 Airport Road Maiden, North Carolina 28650 (Address of Principal Executive Offices) (Zip Code) (828) 464-8741 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former name or former address, if changed from last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4c)) Item 1.01Entry into a Material Definitive Agreement On August 22, 2011, Air T, Inc. (the “Company”) accepted a letter agreement from Bank of America, N.A. (the “Lender”) to extend, from August 31, 2012 to August 31, 2013, the availability period under the $7,000,000 revolving line of credit documented by the Loan Agreement dated September 18, 2007 between the Company and the Lender.Such letter agreement is filed as Exhibit 10.1 hereto and is incorporated by reference herein. Item 9.01Financial Statements and Exhibits (c)Exhibits Exhibit 10.1 Letter agreement dated August 22, 2011 from Bank of America, N.A. to Air T, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 23, 2011 AIR T, INC. By:/s/ John Parry John Parry, Vice President-Finance and Secretary Exhibit Index Exhibit Description Exhibit 10.1 Letter agreement dated August 22, 2011 from Bank of America, N.A. to Air T, Inc.
